MJC America Ltdet al v. Gree Electric Appliances Inc of Zhuhai et al
            USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-4 filed 07/09/19 page 1 of 5 Do .;.                371




                1

            2

            3
                                                                                   JS-6
            4

            5

            6



            8                                UNITED STATES DISTRICT COURT

            9                              CENTRAL DISTRICT OF CALIFORNIA

           10
 Oh
 J         11       MJC America, Ltd., et al.,                         Case No. 13-CV-04264-SJO (CWx)
 -1    9
  B S3 12                        Plaintiffs,
                                                                       [RROBOSEDJ JUDGMENT
 2 3g 13                  vs.
 ^ ps                                                         Trial Date:  April 28, 2015
   5 J 14           Gree Electric Appliances, Inc. of Zhuhai, Complaint Filed: June 13, 2013
  S3   M            et al.,
 I         15
                                Defendants.
 I 5       16
 £                  and
           17
                    Gree USA, Inc.,
           18
                                Nominal Defendant.
           19

           20

           21

           22

           23

           24

           25

           26
                                                                                              EXHIBIT
           27
                                                                                          3

           28
                                                                                          3
                                                                                          a    D
                                                         [PROPOSED] JUDGMENT

                                                                                                 Dockets.Justid.com
           USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-4 filed 07/09/19 page 2 of 5




               1   Gree Electric Appliances, Inc. of Zhuhai,
                   et al.,
               2
                               Counterclaimants,
               3
                         vs.
           4
                   MJC America Holdings Co., Inc., et al.,
           5
                               Counterdefendants,
           6
                   and
           7
                   Gree USA, Inc.
           8
                               Nominal Defendant.
           9

          10
0H
J         11
J     5
s£   sg
          12
          13

tip.
3 5 tf 14

3^ 15
      ©


•s J 16
£
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28



                                                   [PROPOSED] JUDGMENT
            USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-4 filed 07/09/19 page 3 of 5




                1                                 I PROPOSED JUDGMENT

            2              WHEREAS, commencing on April 28, 2015, the above-captioned action came

            3       on for trial before the above-entitled Court, the Honorable S. James Otero, United

            4       States District Judge, presiding, and a duly empanelled jury;

            5              WHEREAS, on May 8, 2015, Defendants Gree Electric Appliances, Inc. of

            6       Zhuhai and Hong Kong Gree Electric Appliances Sales Ltd. ("Gree Hong Kong")

            7       (collectively, "Gree") filed a motion for judgment as a matter of law ("JMOL

            8       Motion"); on May 9, 2015, Plaintiffs MJC Supply, LLC ("MJC Supply"), MJC

            9       America, Ltd. dba Soleus International, Inc. ("MJC America"), and MJC America

           10       Holdings Co., Inc. ("MJC Holdings") (collectively, "MJC") filed an opposition to the
Cm
J          11       JMOL Motion; and on May 9, 2015, Gree filed a reply in support of the JMOL

cs s ^ 12           Motion;
£ ig
           13             WHEREAS, on May 11, 2015, after holding a hearing, the Court granted the
^ go
da5| 14             JMOL Motion with respect to MJC Supply's claim against Gree Hong Kong for unfair
g M   Sb

® $ < 15            competition under 15 U.S.C. section 1 125(a), took the JMOL Motion under
3
^
      3    16       submission with respect to MJC America and MJC Supply's claim for unfair

           17       competition under California Business and Professions Code sections 1 7200 et seq.,

           18       and denied the JMOL Motion in all other respects;

           19             WHEREAS, MJC Supply, MJC America and MJC Holdings' claim for fraud,

           20       and MJC Supply and MJC America's claims for intentional interference with

           21       contractual relations and intentional interference with prospective economic

           22       advantage, were duly tried to the jury;

           23             WHEREAS, MJC America and MJC Supply's claim for unfair competition

           24       under California Business and Professions Code sections 17200 et seq,, and Gree's

           25       affirmative defense of unclean hands, were duly tried to the Court;

           26             WHEREAS, on May 14, 2015, the jury rendered its verdict as follows:

           27

           28

                                                               1
                                                     [PROPOSED] JUDGMENT
            USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-4 filed 07/09/19 page 4 of 5




                1          1.    On MJC Supply, MJC America and MJC Holdings' claim for fraud, the

                2   jury found in favor of Gree and against MJC Supply, MJC America and MJC

            3        Holdings;

            4              2.    On MJC Supply and MJC America's claims for intentional interference

            5        with contractual relations and intentional interference with prospective economic

            6       advantage, the jury found in favor of MJC Supply and/or MJC America on both

            7       claims, and awarded damages to MJC Supply and/or MJC America in the amount of

            8       $42.5 million, including $12.5 million in damages and $30 million in punitive

            9       damages;

           10              WHEREAS, on May 14, 2015, the Court dismissed the jury;

hJ     m   11              WHEREAS, on May 14, 2015, the Court found in favor of Gree and against
H-l    3
 a S* 12            MJC America and MJC Supply on MJC America and MJC Supply's claim for unfair
 £ Sg
           13       competition under California Business and Professions Code sections 17200 etseq.\
50 1 U
eg O S 14                 WHEREAS, on May 14, 2015, the Court found in favor of MJC and against

Sgs 15              Gree on Gree's affirmative defense of unclean hands;
S j
• P*
           16             WHEREAS, on May 22, 2015, the Court denied Gree's motion for
£
           17       reconsideration of the Court's ruling on Gree's unclean hands defense;

           18             NOW, IN LIGHT OF THE FOREGOING, IT IS THEREFORE

           19       ORDERED, ADJUDGED, AND DECREED that judgment is entered as follows:

           20             1.     On MJC Supply's claim for unfair competition under 15 U.S.C. section

           21       1 125(a), judgment is for Gree Hong Kong and against MJC Supply.

           22             2.     On MJC Supply, MJC America and MJC Holdings' claim for fraud,

           23       judgment is for Gree and against MJC Supply, MJC America and MJC Holdings.

           24             3.     On MJC Supply and MJC America's claims for intentional interference

           25       with contractual relations and intentional interference with prospective economic

           26       advantage, judgment is for MJC Supply and/or MJC America and against Gree in the

           27       amount of $42.5 million, including $12.5 million in damages and $30 million in

           28       punitive damages.

                                                              2
                                                    [PROPOSED] JUDGMENT
           USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-4 filed 07/09/19 page 5 of 5




               1         4.    On MJC America and MJC Supply's claim for unfair competition under

           2       California Business and Professions Code sections 17200 et seq., judgment is for Gree

           3       and against MJC America and MJC Supply.

           4             5.    On Gree's affirmative defense of unclean hands, judgment is for MJC

           5       and against Gree.

           6             6.    The verdict, and the jury's judgment thereon, is approved by the Court.

           1                                                     S- ^ 0**^* &(iL^>
           8       DATED:      June 2, 2015.        By:
                                                          Hon. S. James Otero
           9
                                                          United States District Judge
          10

          11
nJ   £
a § t 12
£ Sg
2 $8 13
n lu
# o i 14
(J "i M
          15
V.
     ©


•s J 16
£
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                             3
                                                  [PROPOSED] JUDGMENT
